IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMANTHA PRICE,1                                §
                                                §   No. 497, 2016
        Respondent Below-                       §
        Appellant,                              §   Court Below—Family Court
                                                §   of the State of Delaware
        v.                                      §
                                                §   File No. CS09-03588
DIVISION OF FAMILY SERVICES,                    §   Petition No. 16-15944
                                                §
        Petitioner Below-                       §
        Appellee.                               §

                              Submitted: August 18, 2017
                               Decided: October 6, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN Justices.

                                      ORDER

        This 6th day of October 2017, upon consideration of the parties’ briefs,

the supplemental filings,2 and the record on appeal, it appears to the Court

that:

        (1)    The respondent-appellant, Samantha Price (“Price”), filed this

appeal from the Family Court’s order, dated September 27, 2016,

terminating her guardianship over her two minor nieces, Xenia (born



1
  The Court previously assigned a pseudonym to the appellant under Supreme Court Rule
7(d). The Court also uses pseudonyms for the children throughout this Order.
2
  The appellant did not serve her notice of appeal on the court-appointed special advocate
(“CASA”), whom the Family Court appointed under 13 Del. C. § 2504(f) to represent the
best interests of the children below. Resolution of the appeal was delayed in order for the
Court to obtain the CASA’s position on appeal.
November 10, 2008), and Marci (born December 4, 2009). We find no error

in the Family Court’s judgment. Thus, we affirm.

       (2)     Price is the sister of the girls’ mother (“Mother”).3 The Family

Court named Price the guardian of Xenia and Marci in August 2009 and

December 2009, respectively, due to Mother’s substance abuse and mental

health issues and the unknown identity of either girl’s father. In June 2016,

the Division of Family Services (“DFS”) received a hotline report about

possible physical abuse of the girls by Price. The hotline report also alleged

that Price was allowing the girls to stay with Mother while Mother was using

drugs and that Mother’s housemate may have been sexually inappropriate

with the children.

       (3)     On June 3, 2016, the Family Court entered an emergency ex

parte order awarding custody of the girls to DFS. The Family Court held a

preliminary protective hearing on June 9, 2016 and an adjudicatory hearing

on DFS’ petition to rescind Price’s guardianship on July 7, 2016. Price

opposed the petition.

       (4) The testimony at the hearing reflected Price had no negative

history with DFS regarding the girls before the June 2016 hotline report.

3
  Mother was a party to the Family Court proceedings but is not a party to this appeal.
She did not dispute that the girls are dependent in her care. Through her counsel, she told
the Family Court, at the start of the adjudicatory hearing, that custody of her daughters
should be given to the State.


                                            2
After the report, DFS began an investigation that included personal

interviews with the girls, one of Price’s biological children, a number of

people involved in the girls’ education, counseling, and home life, and Price

herself. Multiple sources stated that the girls had reported being “beat” with

an open hand, a ruler or other piece of wood, and a flip-flop. Several

interviewees also said they were concerned for the girls’ general well-being

and adjustment and were worried that Marci was not getting proper nutrition

or medical care.

      (5)    The Family Court found clear and convincing evidence that

Price had physically abused the girls, that she did not obtain appropriate

medical care for Marci, that she had left the girls in someone else’s care for

an extended period of time, that the girls were not well adjusted to their

home, school, or community while in Price’s care, that Price allowed the

children to visit Mother despite Mother’s drug use, and that there was

evidence of domestic violence. After weighing the best interest factors in 13
Del. C. § 722, the Family Court concluded that it was in the girls’ best

interests that Price’s guardianship be rescinded and that DFS be granted

custody of the girls. This appeal followed.




                                      3
       (6)     On appeal, this Court reviews the Family Court’s factual and

legal determinations as well as its inferences and deductions.4 We will not

disturb the Family Court’s rulings on appeal if the court’s findings of fact

are supported by the record and its explanations, deductions, and inferences

are the product of an orderly and logical reasoning process.5 We review

legal rulings de novo.6 If the Family Court correctly applied the law, then

our standard of review is abuse of discretion.7                On issues of witness

credibility, we will not substitute our judgment for that of the trier of fact.8

       (7)     In her opening brief, Price argues that the Family Court erred in

finding that she had abused the children, that she had neglected Marci’s

medical issues, and that the children were not well-adjusted in her home.

Price also contends that the Family Court erred in accepting the testimony of

witnesses whom Price claimed lied and in not appointing counsel to

represent her. Price does not argue that the Family Court misapplied or

misinterpreted the law.

       (8)     Under 13 Del. C. § 2512(b), the Family Court may award

custody of a child to the State only if the parties agree or, after a hearing, the


4
  Long v. Div. of Fam. Servs., 41 A.3d 367, 370 (Del. 2012).
5
  In re Heller, 669 A.2d 25, 29 (Del. 1995).
6
  Id.
7
  CASA v. Dept. of Servs., 834 A.2d 63, 66 (Del. 2003).
8
  Wife (J. F. V.), v. Husband (O. W. V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).


                                            4
Family Court finds: (i) as to each parent that the child is dependent,

neglected, or abused; and (ii) it is in the child’s best interest to award

custody to the State.9 To determine the best interest of the child, the court

must consider all relevant factors as outlined in 13 Del. C. § 722.

         (9)     Under Section 722, the Family Court considers “all relevant

factors” including: (1) the wishes of the parents and the child as to his or her

custody and residential arrangement; (2) the wishes of the child as to his or

her custodian or custodians and residential arrangements; (3) the interaction

and interrelationship of the child with his or her parents, grandparents,

siblings, persons cohabiting in the relationship of husband and wife with a

parent of the child, any other residents of the household or persons who may

significantly affect the child’s best interests; (4) the child’s adjustment to his

or her home, school and community; (5) the mental and physical health of

all individuals involved; (6) past and present compliance by both parents

with their rights and responsibilities to their child under § 701 of this title;

(7) evidence of domestic violence as provided for in Chapter 7A of this title;

and (8) the criminal history of any party or any other resident of the

household including whether the criminal history contains pleas of guilty or




9
    13 Del. C. § 2512(b).


                                        5
no contest or a conviction of a criminal offense.10 These factors “must be

balanced as appropriate for the factual circumstances presented in each

case,”11 and “[i]t is quite possible that the weight of one factor will

counterbalance the combined weight of all other factors and be outcome

determinative in some situations.”12

      (10) Price argues that the Family Court’s factual findings are wrong

and do not support the decision to rescind her guardianship. She points to

other evidence in the record as specific instances of her care for the children

and the children’s love for her, but without considering the entirety of the

evidence in the record. This Court is not in a position to second guess the

Family Court’s factual findings unless they are unsupported by the record

and were clearly wrong. But here, there is ample evidence in the record to

support the court’s decision.

      (11) Although Price argues that the court erred in finding that she

physically abused the children, the Family Court found credible testimony

that Price struck one or both children on multiple occasions with her hand, a

flip-flop, and some type of piece of wood. The court noted that this credible

testimony came from multiple sources including the children themselves, as


10
   13 Del. C. § 722(a)(1)-(8).
11
   Hammond v. Douglas, 2010 WL 1694792, at *2 (Del. April 28, 2010).
12
   Fisher v. Fisher, 691 A.2d 619, 623 (Del. 1997).


                                         6
told to multiple witnesses. The Family Court also pointed out that Price’s

son confirmed that the girls had received beatings, adding that a belt had

been used.

      (12) Further, although Price argues that the court erroneously found

that she had not obtained appropriate medical care for Marci, the court found

that Price had failed to completely address Marci’s known medical issues.

The court specifically highlighted Marci’s distended stomach, urinary

incontinence, sleep apnea, and problematic tonsils and adenoids. While

Price attempted to justify her actions to the court, explaining that she was

deferring care on the medical issues to focus on Marci’s behavioral issues,

the court found Price’s explanation unsatisfactory.

      (13) As for Price’s contention that the Family Court erroneously

found that the girls were not adjusted to their home, school, and community

while living with her, the Family Court found that given the physical abuse,

inappropriate medical care, and inconsistency of the girls living

arrangements, the children were not well adjusted—a conclusion supported

by a logical deductive process.

      (14) Price also argues that the Family Court erred in relying upon

witnesses who lied under oath. Her contention is unsubstantiated. We are

highly deferential to the Family Court in assessing the credibility of the



                                      7
witnesses and will not substitute our judgment for that of the trier of fact.13

This Court has no grounds to reconsider the credibility of witnesses or the

weight given to their testimony.

       (15) Finally Price argues that the Family Court erred by not

appointing counsel to represent her.              But, Price never requested the

appointment of counsel. We will not address issues for the first time on

appeal unless there is plain error.14 An error is plain when it is “so clearly

prejudicial to substantial rights as to jeopardize the fairness and integrity of

the trial process.”15

       (16) In a termination of parental rights proceeding, this Court has

noted that a parent’s right to counsel at State expense is not automatic. 16 At

the very least, a parent is required to appear and to demonstrate their

indigence. In this case, Price is not the parent of either child. This Court has

never held that a guardian has a right to counsel in a termination of

guardianship proceeding. Under the circumstances, we find no plain error in

the Family Court’s failure, sua sponte, to appoint counsel at State expense to

represent Price.17


13
   Wife (J. F. V.), v. Husband (O. W. V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
14
   Clark v. Clark, 47 A.3d 513, 518 (Del. 2012).
15
   Id.
16
   Brown v. DFS, 803 A.2d 948, 960 (Del. 2002).
17
   Id.


                                            8
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                             BY THE COURT:


                             /s/ Karen L. Valihura
                                    Justice




                             9